[pic]

                          Court of Appeals for the
                     First District of Texas at Houston

                                    Order

Appellate case name:   Norris Briscoe v. The State of Texas

Appellate case number: 01-12-00646-CR

Trial court case number:     1305620

Trial court:     179th District Court of Harris County

      In his brief, appellant challenges the sufficiency of the evidence  to
support the trial court's assessment of court costs in the amount  of  $294,
when no bill of costs appears in the record despite  his  specific,  written
request for its inclusion.  See Tex.  R.  App.  P.  34.5(b).   "A  court  of
appeals must not affirm or reverse a  judgment  or  dismiss  an  appeal  for
formal defects or irregularities in appellate procedure without  allowing  a
reasonable time to correct or amend the defects  or  irregularities."   Tex.
R. App. P. 44.3.


      Pursuant to Texas Rules of Appellate Procedure 34.5(c) and  44.3,  the
trial court clerk is ordered to prepare, certify, and  file  a  supplemental
record containing a bill of costs.  If no bill of  costs  currently  exists,
the trial court clerk or an officer of the court is  ordered  to  prepare  a
bill of costs for inclusion in  the  supplemental  record.   See  Tex.  Code
Crim. Proc. Ann.  art.  103.006  (West  2001)  ("If  a  criminal  action  or
proceeding . . . is appealed, an officer of  the  court  shall  certify  and
sign a bill of costs stating the costs that have accrued and send  the  bill
of costs to the court to which the action . . . is . . . appealed.").


      The supplemental clerk's record shall be filed in the First  Court  of
Appeals no later than February 15, 2013.


      It is so ORDERED.

Judge's signature:     /s/ Rebecca Huddle
      (  Acting individually     ?  Acting for the Court


Date:  January 24, 2013